Citation Nr: 0819906	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-14 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for metastatic head and 
neck cancer with secondary nerve and muscle damage to the 
left arm and shoulder as a result of treatment, claimed as 
due to exposure to herbicides, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1970.  He died in October 2004.  The appellant is veteran's 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2006 and September 2006 VA Form 9s, the appellant 
requested an in-person Board hearing at a local VA office.  
Subsequently, in September 2006, she submitted correspondence 
indicating that she waived her right to an in-person hearing, 
and desired a videoconference hearing at the regional office 
before a Member of the Board of Veterans' Appeals in 
Washington, D.C.  Accordingly, the RO scheduled such a 
hearing for March 2007.  However, in February and March 2007, 
RO received correspondence requesting that the hearing be 
postponed due to an illness in the appellant's family.  In 
correspondence dated in January 2008, the appellant's 
representative noted that no action was ever taken on the 
appellant's March 2007 request to reschedule the hearing.  
The representative requested that, in light of her showing of 
good cause (illness of her sister), the appellant's case be 
remanded to the RO so that a Board hearing could be 
scheduled.  In March 2008, the undersigned Veterans Law Judge 
found that scheduling of such a hearing was warranted.  
Therefore, pursuant to 38 C.F.R. § 20.704, and to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

Schedule the appellant, in accordance 
with the docket number of this case, 
for a videoconference hearing at the RO 
before a Member of the Board of 
Veterans' Appeals in Washington, D.C.  
See 38 U.S.C.A. § 7107(e) (West 2002).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



